Exhibit 16.1 August 13, 2009 Securities and Exchange Commission Station Place t., NE Washington, D.C. 20549 RE: American Oriental Bioengineering, Inc. Commission File No. 001-32569 Commissioners: We have read the statements made by American Oriental Bioengineering, Inc. which we understand will be filed with the Securities and Exchange Commission, pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of American Oriental Bioengineering, Inc. dated August7, 2009. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ WEINBERG & COMPANY, P.A. WEINBERG & COMPANY, P.A.
